Citation Nr: 1038914	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  98-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for muscle aches, as due to 
an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric disorder, 
as due to an undiagnosed illness.   

3.  Entitlement to an effective date prior to January 26, 1995, 
for the grant of service connection for a lumbosacral strain. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1992, 
including service in the Southwest Asia theater of operations 
during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 RO decision, which denied claims for 
service connection for muscle aches due to an undiagnosed illness 
and depression due to an undiagnosed illness; and a November 2001 
RO decision, which granted service connection for a lumbosacral 
strain and assigned an evaluation of 20 percent, effective June 
25, 1996.

In September 2001, the Board remanded the issues of entitlement 
to service connection for a psychiatric disorder as due to an 
undiagnosed illness and entitlement to service connection for 
muscle aches as due to an undiagnosed illness for further 
development.  These issues are now returned to the Board for 
adjudication.

With regard to the Veteran's claim for an earlier effective date 
for the grant of service connection for a lumbosacral strain, the 
RO issued a rating decision in February 2004, which granted an 
earlier effective date of January 26, 1995.  The Veteran 
continued his appeal of the newly assigned effective date.

In March 2010, a video conference hearing was held before the 
undersigned Veterans Law Judge at the Cleveland, Ohio RO.  A 
transcript of that proceeding has been associated with the claims 
folder. 

Additionally, the Board notes that a statement of the case (SOC) 
was issued in August 2005 which included the issues of 
entitlement to an evaluation in excess of 20 percent for service-
connected lumbosacral strain, entitlement to service connection 
for bronchitis, and entitlement to individual unemployability.  A 
separate August 2005 SOC characterized the Veteran's effective 
date claim as a claim for entitlement to an effective date 
earlier than January 26, 1995, for the grant of service 
connection for an undiagnosed illness, tinea versicolor, and 
lumbosacral strain disabilities.  The Veteran submitted a VA Form 
9 substantive appeal in October 2005.  In July 2007, however, he 
submitted a statement which suggested that he was satisfied with 
the effective dates assigned to the grant of service connection 
for an undiagnosed illness and tinea versicolor.  He also 
discussed his claims for entitlement to an evaluation in excess 
of 20 percent for service-connected lumbosacral strain, 
entitlement to service connection for bronchitis, and entitlement 
to individual unemployability on this July 2007 statement.  In a 
September 2008 statement, he withdrew his claim for entitlement 
to individual unemployability.  In a March 2009, the Veteran was 
contacted to clarify his July 2007 statement.  In this March 2009 
Report of Contact, the Veteran indicated that the only issue he 
wished to appeal with regard to his July 2007 statement was the 
issue of entitlement to an earlier effective date for the grant 
of service connection for a lumbosacral strain.  As such, the 
Board will construe this Report of Contact as a withdrawal of his 
claim for an increased evaluation for his lumbosacral strain and 
his claim for entitlement to service connection for bronchitis.  
Furthermore, the Board notes that the Veteran gave no indication 
at the March 2010 hearing that he wished to continue his appeal 
of these issues to the Board.

However, the Board does note that, later in March 2009, the 
Veteran submitted a claim for temporary total convalescence 
related to his lumbosacral strain and indicated that his 
lumbosacral strain had recently worsened.  In January 2009, the 
Veteran had also submitted a claim for service connection for 
degenerative disc disease and osteoarthritis of the lumbar spine.  
The RO appeared to construe both of these statements as new 
claims and issued the Veteran Veterans Claims Assistance Act of 
2000 (VCAA) letters in April 2009 and October 2009 and provided 
him a spine VA examination in May 2009.  However, it does not 
appear the RO has issued a decision with regard to these claims.  
As such, the issues of entitlement to an increased 
evaluation for service-connected lumbosacral strain, 
entitlement to service connection for degenerative disc 
disease and osteoarthritis of the lumbar spine, and 
entitlement to temporary total convalescence have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Additionally, the Board notes that the Veteran indicated in an 
October 2005 statement that a March 1993 rating decision was 
incorrect in denying a claim for service connection for a back 
injury.  He went on to indicate that this decision was the result 
of clear and unmistakable error.  The Board notes that the issue 
before the Board has been appealed as entitlement to an effective 
date prior to January 26, 1995, for the grant of service 
connection for a lumbosacral strain, not as a claim for clear and 
unmistakable error in a previous decision denying service 
connection for a back injury.  As such, the Board will 
adjudicate the issue as it has been appealed to the Board, 
and the matter of whether the 1993 rating decision 
involved clear and unmistakable error is referred to the 
AOJ for appropriate action.

The Board further finds that the claim for an earlier effective 
date for the award of service connection may be resolved at 
present time, as it is not inextricably intertwined with the CUE 
claim.  The effective date claim currently on appeal and 
addressed in this Board decision relates to the date of receipt 
of the claim to reopen.  Although the Board decision herein finds 
that the 1993 rating decision is final insofar as it was 
unappealed, the decision makes no determination one way or the 
other as to whether there was CUE in that rating decision.

Finally, the Board notes that additional medical evidence was 
associated with the claims file after the most recent 
supplemental statement of the cases addressing the claims on 
appeal were issued.  However, as the Veteran indicated at the  
March 2010 hearing that he wished to waive RO jurisdiction over 
certain newly submitted evidence; the Veteran is being granted 
service connection for muscles aches, as will be discussed in 
further detail below; and the newly submitted evidence is either 
irrelevant or essentially duplicative of evidence already of 
record, the Board finds no prejudice to the Veteran in proceeding 
to adjudicate these claims. 

FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the 
Veteran's muscle aches are attributed to an undiagnosed illness.

2.  The Veteran is not shown by competent medical evidence to 
have a psychiatric disorder that is etiologically related to a 
disease, injury, or event in service, to include a service-
connected disability or an undiagnosed illness.
3.  The Veteran filed a formal application to reopen his 
previously denied claim of entitlement to service connection for 
a lumbosacral strain on June 25, 1996, more than one year 
following his separation from service, without having filed an 
application to reopen the previous denial of this claim prior to 
that date.


CONCLUSIONS OF LAW

1.  Service connection for muscle aches as due to an undiagnosed 
illness is warranted.  See 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2009).

2.  A psychiatric disorder was not incurred in or aggravated by 
service, is not proximately due to or the result of any service-
connected disability, and may not be presumed to be related to an 
undiagnosed illness.  See 38 U.S.C.A. § 1110, 1117, 1131, 1133, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2009).

3.  The criteria for an effective date earlier than January 26, 
1995, for the grant of service connection for a lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.119, Diagnostic Code 7913 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

With respect to the Veteran's claim for service connection for 
muscle aches, the benefit sought on appeal has been granted, as 
discussed below.  As such, the Board finds that any error related 
to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claims for an earlier effective 
date for the grant of service connection for a lumbosacral strain 
and entitlement to service connection for a psychiatric disorder 
as due to an undiagnosed illness, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this element is 
harmless. 

With regard to the Veteran's claim for an earlier effective date 
for the grant of service connection for a lumbosacral strain, for 
initial rating claims or claims for an earlier effective date, 
where, as here, service connection has been granted and the 
initial rating and effective date have been assigned, the claim 
of service connection has been more than substantiated, as it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was intended 
to serve has been fulfilled.  Furthermore, once a claim for 
service connection has been substantiated, the filing of a notice 
of disagreement (NOD) with the rating or the effective date of 
the disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the Veteran's claim for service connection for a 
psychiatric disability, the Board notes that a VCAA letter 
addressing this specific claim was not issued to the Veteran, 
given that the Veteran filed this claim before the VCAA was in 
effect.  However, the Board notes that the Veteran has been sent 
several VCAA letters with regard to separate claims over the 
course of time that this issue has been on appeal.  Specifically, 
the Veteran was sent VCAA letters with regard to other claims in 
October 2009, April 2009, August 2003, and February 2003.  
Therefore, as the Veteran has been essentially notified that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim and has been informed of the information 
or evidence that is needed to substantiate a claim for service 
connection, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran. The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  All records 
identified by the Veteran as relating to these claims have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The Veteran was 
provided a VA examination for his claimed psychiatric disorder in 
August 2005.  The examiner reviewed the claims file, conducted 
the appropriate diagnostic tests and studies, and noted the 
Veteran's assertions.  The Board finds this examination report 
and opinion to be thorough and complete.  Therefore, the Board 
finds this examination report and opinion are sufficient upon 
which to base a decision with regard to this claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

1.  Entitlement to service connection for muscle aches, as due to 
an undiagnosed illness.

In the present case, the Veteran has contended that he suffers 
from a disability that is a manifestation of an undiagnosed 
illness resulting from his service in the Persian Gulf War.

With regard to such claims, in November 1994, Congress enacted 
the Persian Gulf War Veterans' Benefits Act, as title I of Public 
Law No. 103-446.  That statute, in part, added a new section 1117 
to title 38, United States Code, authorizing VA to compensate any 
Persian Gulf Veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  In 
establishing the presumptive period, the Secretary was to review 
any credible scientific or medical evidence, the historical 
treatment afforded other diseases for which service connection is 
presumed, and other pertinent circumstances regarding the 
experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' 
Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which 
defined qualifying Gulf War service, established the presumptive 
period for service connection, and denoted a broad but non-
exclusive list of signs and symptoms which may be representative 
of undiagnosed illnesses for which compensation may be paid.  In 
the original version of 38 C.F.R. § 3.317, the presumptive period 
during which a Veteran had to experience manifestations of a 
chronic disability was two years after the date on which he/she 
last performed active service in the Southwest Asia theater of 
operations during the Gulf War.  In April 1997, VA published an 
interim rule which extended the presumptive period to December 
31, 2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public Law 
No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for manifestations 
of an undiagnosed illness.

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended 
various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of 
the VEBEA re-styled the term "chronic disability" in 38 
U.S.C.A. § 1117 as "qualifying chronic disability," and 
expanded compensation availability for Persian Gulf Veterans to 
include "a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms", as well as "[a]ny diagnosed illness that the 
Secretary determines in regulations . . . warrants a presumption 
of service- connection."

The VEBEA also codified, in statute, with slight modification, 
the non-exclusive list of signs or symptoms recognizable under 38 
C.F.R. § 3.317(b), supra, in new 38 U.S.C.A. § 1117(g), to 
include "(2) Unexplained rashes or other dermatological signs or 
symptoms" and "(3) Headache."  In addition, the VEBEA extended 
the presumptive period, during which an undiagnosed illness must 
be manifested to the requisite 10 percent degree, to December 31, 
2006.  The changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  The presumptive period has since 
been extended to December 31, 2011.  To afford the Veteran the 
maximum benefit of the law, to whatever extent those changes are 
pertinent to the issues in this case, the Board will consider 
both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present 
some evidence (1) that he or she is a Persian Gulf Veteran; (2) 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed in 
paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest 
either during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a) (2008); see 
Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other 
grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

Section 3.317 explicitly acknowledges that a claimant's "signs 
or symptoms" need not be shown by medical evidence; however, the 
regulation does specifically require some "objective 
indications" of disability.  See 38 C.F.R. § 3.317(a) (2009).  
"'Objective indications of chronic disability' include both 
'signs,' in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical, indicators 
that are capable of independent verification."  38 C.F.R. 
3.317(a)(2) (2009); Neumann, supra.  Thus, although medical 
evidence of signs or symptoms is clearly not required to grant a 
claim, the regulation does require that there be some objective, 
independently verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317 
(2009).  The Veteran's military records document that he served 
in Southwest Asia during the pertinent time period.

In cases where a Veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994) (specifically addressing claims based on ionizing radiation 
exposure).  Thus, the presumption is not the sole method for 
showing causation.  However, as noted above, where the issue 
involves a question of medical diagnosis or causation, as 
presented here, a claimant must establish the existence of a 
disability and a connection between the Veteran's service and the 
disability.

The Veteran has contended that he has muscle aches due to an 
undiagnosed illness stemming from his service in Southwest Asia.

As mentioned above, in order to obtain a grant of service 
connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
a Veteran needs to present some evidence (1) that he or she is a 
Persian Gulf Veteran; (2) who exhibits objective indications of 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), 
vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam 
order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

A review of the medical evidence of record reveals that the 
Veteran has complained of muscle aches.  Specifically, in a March 
2007 VA treatment record, the Veteran was noted as having a past 
medical history of myalgia.  He was also noted as having myalgias 
in a November 2006 VA treatment record.  In a July 1999 VA 
treatment, the Veteran complained of chronic muscle aches since 
the Persian Gulf War and was diagnosed with chronic myalgias.     

The Board notes that the Veteran underwent a VA examination in 
October 2005.  The examiner indicated that he did not review the 
claims file.  At this examination, the Veteran reported muscles 
aches and pains in the neck and back area.  Movement causes sharp 
shooting pain from the neck and back, which shoots up and across 
the skull.  He reported feeling numbness and tingling behind the 
ears.  These episodes occur once every 2 weeks.  However, he 
feels tightness in the muscles around the rib cage on a daily 
basis.  He stated that these symptoms began "after the war".  
Upon examination of the Veteran, the examiner noted that the 
Veteran complains of muscle aches in the back and the neck.  
However, clinically, there is no evidence of active muscle 
disease, and it would appear that his condition is stable.  A 
review of the lab CPK's in the past and other labs fail to reveal 
impressive indicators of active muscle disease.  Although 
elevated on some occasions since 1992, essentially his CPK's have 
been either in the normal range or slightly elevated.  There has 
never been any evidence of thyroid dysfunction or other systemic 
disease which would suggest an active myopathy.  In April 2006, 
an addendum was submitted, in which the examiner stated that, 
since the Veteran did not have any neurologic findings of 
importance on examination, the conclusion is that there is no 
active muscle disease occurring at this time that explains his 
symptoms.  Labs have been reviewed and found to be normal.  
Furthermore, the examiner stated that he is unable to make a 
determination as to whether or not the Veteran's reported muscle 
pains in the past are due to either a diagnosed or undiagnosed 
condition caused by service.  Later in April 2006, a second 
addendum was provided.  The examiner stated that the claims file 
was reviewed later than when the Veteran was seen.  No changes 
were warranted in the impression or previous addendum based upon 
this review.        

With regards to granting service connection on a presumptive 
basis under 38 C.F.R. § 3.317, the Board acknowledges that the 
Veteran is a Persian Gulf Veteran.  Moreover, he has already been 
granted service connection in a previous Board decision for 
headaches, insomnia, memory loss, joint aches, and fatigue due to 
an undiagnosed illness.  Further, the Board notes that the 
Veteran's complaints of muscle aches have not been attributed to 
a known disability.  Specifically, upon examination in 2005, the 
examining neurologist stated that he is unable to determine 
whether or not the Veteran's reported muscle pains in the past 
are due to either a diagnosed or undiagnosed condition caused by 
service.  

Therefore, as the medical and lay evidence of record contains 
complaints of muscle aches, no specific diagnosis has been 
rendered with regard to these complaints, and the Veteran is a 
Persian Gulf War Veteran, the Board will resolve all reasonable 
doubt in favor of the Veteran and grant his claim for service 
connection for muscles aches as due to an undiagnosed illness on 
a presumptive basis under 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for a psychiatric disorder, 
as due to an undiagnosed illness. 

The Veteran is seeking service connection a psychiatric disorder.  
Specifically, the Veteran indicated at the March 2010 hearing 
that he came across dead bodies in service that were hanging from 
the shower stalls.  He stated that people in his unit were 
committing suicide.  In previous statements, the Veteran had 
indicated that he currently has a psychiatric disorder due to an 
undiagnosed illness. 

A review of the Veteran's service treatment records reveals no 
treatment, complaints, or diagnoses of a psychiatric disability 
of any kind.

With regard to a current disability, the Veteran underwent a VA 
examination in September 1998.  The claims file was reviewed.  
Upon examination of the Veteran, it was noted that the Veteran 
denied any depression, anxiety, or nervousness.  The examiner 
noted that he was preoccupied with pains all over his body.  The 
examiner diagnosed the Veteran with somatoform disorder.  

In February 2000, the Veteran underwent a VA psychosocial 
assessment.  Upon examination of the Veteran, the examiner 
determined that the Veteran did not meet the diagnostic criteria 
for somatization disorder, as he only reported pain symptoms and 
sexual symptoms.  Additionally, he did not meet the diagnostic 
criteria for panic attacks, agoraphobia, or obsessive-compulsive 
disorder, as he denied all symptoms.  The examiner noted that the 
Veteran did meet the diagnostic criteria for generalized anxiety 
disorder, except for criteria D.  Therefore, he met the criteria 
for hypochondriasis.  As such, the examiner diagnosed the Veteran 
with hypochondriasis.    

In August 2005, the Veteran underwent a VA psychiatric 
examination.  The examiner reviewed the claims file and noted 
that there was no indication of mental health problems treated 
while in the military.  Upon examination of the Veteran, the 
examiner diagnosed him with a pain disorder with medical and 
psychological factors.  He noted that, in the past, the Veteran 
was seen as having either hypochondriasis or a somatization 
disorder.  The examiner noted that the Veteran did not express in 
this interview a preoccupation or fear of disease based on the 
misinterpretation of bodily symptoms, which is the hallmark 
symptom of hypochondriasis.  He complained of 2 problems - the 
neck and the back.  This did not have the character of multiple 
health complaints typical of a more general somatization 
disorder.  Given the number of pain treatment episodes, he did 
meet the criteria for a pain disorder.  Any of these disorders 
might be also diagnosed in connection to the symptoms of 
undiagnosed illness, chronic fatigue, or fibromyalgia.  There 
exists a somewhat circular logic when attempting to identify the 
source of symptoms and disability, since it begs the question of 
whether the mind was causing the physical illness or the physical 
illness caused psychiatric disturbance.  Regarding past 
diagnoses, there did not appear to be an absolute answer to the 
proximal cause of the diagnosis that did not resort to 
speculation.  The record indicated he met the criteria for these 
diagnoses at the time they were given, and his psychological 
disability from these diagnoses appeared to be minimal.  It 
appeared to be the opinion of the clinicians at those times that 
the diagnosis was related to the physical diagnosis of chronic 
fatigue, fibromyalgia, or undiagnosed illness.  To the extent 
that those physical diagnoses were related to military service, 
the psychiatric diagnosis was at least as likely as not related 
to the military service.  The examiner went on to state, however, 
that it was his opinion with a reasonable degree of psychological 
certainty that the psychological symptoms caused a minimum of 
disability, and it was the symptoms described by physical 
medicine that were the major cause of his disability.  It was at 
least as likely as not that, in as much as his cervical problems 
were related to his military service, his pain disorder was 
related to it.  In an April 2006 addendum, the examiner clarified 
that, since no direct causal relationship could be established 
between the above psychiatric diagnosis and military service or 
service-connected diagnoses, it was not likely caused by, 
diagnosed during, aggravated by, or proximal to military service.   

A review of the remaining medical evidence in the claims file 
reflects that the Veteran complained of mild depression in an 
August 1999 VA treatment record.  In a January 2000 VA treatment 
record, the Veteran was noted as having anxiety about health and 
job security for several years.  It was noted in a July 2007 VA 
treatment that the Veteran did not meet the criteria for 
posttraumatic stress disorder (PTSD) at that time.  Later in July 
2007, the Veteran underwent a psychiatric assessment.  It was 
noted that he had previously had a positive PTSD screen.  The 
Veteran reported some irritability and decreased sleep.  The 
Veteran denied any depression or anxiety.  Upon examination, the 
Veteran was not diagnosed with a psychiatric disability.  The 
examiner noted that the Veteran has never had any psychiatric 
treatment.  He was referred for having acknowledged PTSD 
symptoms.  However, the Veteran denied any symptoms at this time.  
Upon review of the claims file, it was noted that the Veteran was 
never in combat and did not report any other traumatic 
experiences in his life.  

With respect to granting service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2009).  
Currently, there is no evidence of record reflecting that the 
Veteran had a psychiatric disability of any kind while on active 
duty and no medical evidence of record indicating that the 
Veteran has a currently diagnosed psychiatric disability that was 
caused or aggravated by his active duty service.  Moreover, the 
only medical opinion of record which directly addresses this 
matter specifically indicated a psychiatric disability was not 
likely caused by, diagnosed during, aggravated by, or proximal to 
military service.  Thus, the Veteran's claim fails on a direct 
basis.  See Shedden, supra. 

The Board acknowledges the Veteran's recent assertions at the 
March 2010 hearing that he saw the dead bodies of people who had 
committed suicide in service.  However, the Veteran was 
thoroughly examined on several occasions and never related such 
incidents upon examination.  Moreover, the Veteran specifically 
denied any in-service traumatic experiences at the August 2005 VA 
examination, as well as in other medical evidence throughout the 
claim file.  In this case, the Board places greater weight of 
probative value on the history the Veteran presented to medical 
professionals for examination and treatment purposes years ago 
than it does on his recent statements to VA in connection with 
his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the Veteran); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot 
ignore a Veteran's testimony simply because the Veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  

With regard to granting service connection on a secondary basis, 
the Board notes that the only medical opinion of record on the 
matter specifically indicated that no direct causal relationship 
could be established between a psychiatric diagnosis and service-
connected diagnoses.  The claims file contains no medical 
evidence to the contrary.  As such, service connection cannot be 
granted for a psychiatric disorder secondary to his service-
connected disabilities.

With regard to granting service connection on a presumptive basis 
under 38 C.F.R. § 3.317, the Board notes that psychiatric 
symptoms are not listed among the symptoms which have been 
determined to be manifestations of an undiagnosed illness.  
Moreover, in recent years, the Veteran has denied feeling 
depressed, anxious, or nervous on several occasions during the 
course of examination, and the Board finds statements made 
directly to health care providers during the course of 
examination to be the most credible.  Therefore, as the Veteran 
has repeatedly denied a variety of psychiatric symptoms 
throughout the medical evidence of record, service connection 
cannot be granted for on a presumptive basis for chronic symptoms 
such as depression, anxiety, or nervousness as a manifestation of 
an undiagnosed illness under 38 C.F.R. § 3.317. 

The Board acknowledges the Veteran's contentions that he has a 
current psychiatric disability as the result of his active duty 
service.  However, the most probative medical evidence of record 
does not support this contention.  The Veteran can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Veteran as a lay person has not been shown to be competent to 
offer an opinion on complex medical questions, such as a possible 
relationship between a psychiatric disability and his active duty 
service.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 
4 that a Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  As such, the 
Board finds the October 2005 VA opinion to be more probative than 
the Veteran's lay assertions.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a psychiatric disability must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

3.  Entitlement to an effective date prior to January 26, 1995, 
for the grant of service connection for a lumbosacral strain. 

The Veteran claims that an earlier effective date, prior to 
January 26, 1995, should be assigned for the grant of service 
connection for a lumbosacral strain.  Essentially, the Veteran 
asserts that the effective date for the grant of service 
connection for this disability should have been September 1992, 
when he filed his original claim for service connection.  See 
hearing transcript, March 2010.  
	
Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  
In general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2009).  Generally, the effective date of an award of 
disability compensation based on an original claim shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2009).  However, if the claim is received within one 
year after separation from service, the effective date of an 
award of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2009).  The effective date of 
an award of disability compensation based on a claim to reopen 
after a final disallowance shall be the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) 
(2009).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating an intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) 
(2009).  To determine when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that an effective 
date earlier than January 26, 1995, for the grant of service 
connection for a lumbosacral strain is not warranted.  While the 
Veteran has alleged that he is entitled to an earlier effective 
date for his award of service connection, there is no basis under 
the governing legal criteria, absent a finding of clear and 
unmistakable error in a prior final decision, to establish that 
he is legally entitled to an earlier effective date.  

The evidence of record indicates that the Veteran's original 
claim for service connection for a back condition was submitted 
on September 14, 1992.  The Veteran was denied service connection 
for a back injury in a March 1993 rating decision.  The Veteran 
submitted a NOD with regard to this issue in March 1993.  In May 
1993, a statement of the case (SOC) was issued.  The Veteran did 
not submit a timely substantive appeal with regard to this issue, 
and the denial became final.  On January 26, 1995, the Veteran 
submitted claims for service connection for headaches, stomach 
problems, and a respiratory condition, as well as an application 
to reopen a previously denied claim for service connection for a 
bilateral knee condition.  The Veteran did not submit an 
application to reopen his previously denied claim for service 
connection for a back injury until June 25, 1996.  As noted 
above, the effective date of an award of disability compensation 
based on a claim to reopen after a final disallowance shall be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(q)(ii), (r) (2009).  

In this case, however, it appears that the RO assigned an 
effective date of January 26, 1995, due to the fact that the 
Veteran submitted a claim for service connection for other 
benefits on that day, and, shortly thereafter, in May 1995, the 
Veteran submitted medical evidence documenting mild degenerative 
disc disease of the lumbar spine.  In light of the fact that the 
Veteran has already been assigned an effective date of January 
26, 1995, the Board will continue this effective date, despite 
the fact that he did not actually submit a formal application to 
reopen his previously denied claim until June 1996.  However, the 
Board must conclude that an effective date earlier than January 
26, 1995, is clearly not warranted.

The Board has considered the Veteran's argument that he should be 
awarded service connection for his lumbar spine disability as of 
September 1992, due to the fact that he submitted his original 
claim for service connection in September 1992.  However, as 
noted, the primary basis of awarding an effective date under 
applicable law or regulations based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  In this case, 
as there is no record of an application to reopen a claim for 
service connection for a lumbar spine condition having been 
received prior to June 25, 1996, and the Veteran is already 
granted service connection, effective January 26, 1995, an 
earlier effective date is not warranted.

The Board is constrained by the law and regulations made by the 
Congress governing the establishment of effective dates for the 
award of compensation.  Thus, notwithstanding the Veteran's 
assertions as to why an earlier effective date should be 
assigned, the fact remains that the Veteran submitted evidence 
regarding a back disability in May 1995 and filed his application 
to reopen his previously denied claim for service connection on 
June 25, 1996, which was more than one year after his separation 
from active service.  In light of this fact, the Board concludes 
that an earlier effective date is not warranted in this case 
under VA regulations governing effective dates for awards based 
on a claim to reopen after a final disallowance.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) (2009).


ORDER

Entitlement to service connection for muscle aches, as due to an 
undiagnosed illness is granted.

Entitlement to service connection for a psychiatric disorder, as 
due to an undiagnosed illness is denied. 

Entitlement to an effective date prior to January 26, 1995, for 
the grant of service connection for a lumbosacral strain is 
denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


